 NEWARK STOVE CO.583be an overall unit composed of all employees engaged in food, beverageand equipment preparation, assembly, handling, receiving, storage,packing and maintenance employees, including food and equipmenthandlers and food and equipment helpers at its commissaries and air-port operations at O'Hare International Airport, and its Harper Driveand Schiller Park commissaries.As the record indicates that the Petitioner herein seeks an electionamong all the employees employed by the Employer at its operationsin Chicago, Illinois, other than those included in the unit which theBoard found appropriate in Case No. 13-RC-8021, we find that theunit sought herein is appropriate as a residual unit apart from whetheritmight be appropriate on other grounds.We shall, therefore, directan election in such unit.Accordingly, we find that the following employees employed at theEmployer's facilities located at Harper Drive and at O'Hare Inter-national Airport, Chicago, Illinois, and at the Employer's facilitieslocated at Schiller Park, Illinois, constitute an appropriate unit forthe purposes of collective bargaining within the meaning of Section9(c) oftheAct:All full-time and regular part-time food preparation employees,cooks, dishwashers, porters, coffee men, food setup men, ice men,garbage men, utility men, storeroom and liquorroom employees, andpackers but excluding flight equipment handlers, flight equipmenthelpers, and loading setup men engaged in the transportation of foodfrom the Employer's premises to airplanes and installing and remov-ing food from airplanes, and transporting food from airplanes to theEmployer's premises, all other employees included in the unit in theDecision and Direction of Election in Case No. 13-RC-8021, tempo-rary employees, casual employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Newark Stove Co.andOffice Employees International Union,AFL-CIO,Petitioner.Case No. 8-RC-787. June 28, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn June 19, 1950, the Board certified Office Employees Interna-tional Union, AFL-CIO, as the exclusive representative of the em-ployees of Newark Stove Co. in the following unit : 1 "All office andfactory clerical employees including chief clerk, timekeepers, cost timeclerks, production clerks, office janitors, senior clerks, stenographers,iThis certification is not published in NLRB volumes.143 NLRB No. 45. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDbillingmachine operators, clerk typists, junior accountant, juniorclerk,messenger, mail clerk, switchboard operator, tabulating ma-chine operator and key punch operator, excluding other employees,guards, and supervisors as defined by the Act."Thereafter, on January 8, 1963, Office Employees InternationalUnion, AFL-CIO, and Office Employees International Union, LocalNo. 173, herein referred to as the Unions, filed a motion to clarifybargaining unit, requesting that (1) the certification be amended toreflect the correct name of the Employer as The Newark Ohio Co.;(2) the name of the certified union be changed to Office EmployeesInternational Union, Local No. 173; and (3) the unit description inthe above certification be amended to include "all employees engagedin operating data processing or computer equipment, which includedata processing systems and procedures analysts, programers, com-puter operators, and operators of collateral and related data process-ing equipment." In the alternative, the Unions requested that, iffactual issues were raised by said motion, a hearing be directed by theBoard.On February 4, 1963, The Newark Ohio Co., formerlyNewark Stove Co., filed a petition of Employer in answer to motionto clarify bargaining unit, in which it agreed that the above certifica-tion be amended to reflect the Employer's current name, but contendedthat the motion in all other respects be denied.On February 26, theBoard issued an order remanding the proceeding to the Regional Di-rector for the Eighth Region for the purpose of conducting a hearingon the issues raised by the parties.On March 21, a hearing was heldbefore Norman R. Pruse, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and are here-by affirmed.The Board 2 has considered the Unions' motion, the Employer's an-swer, the parties' briefs, and the entire record in the case, and herebymakes the following findings :1.As noted, in its answer to the motion herein, the Employer agreedthat the certification be amended to reflect its current name and theEmployer otherwise does not deny that, since the issuance of the abovecertification, it has changed its name from Newark Stove Co. to TheNewark Ohio Co.However, at the hearing, the Employer refused tojoin a motion formally to amend its name on the ground that theseproceedings were filed on behalf of Office Employees InternationalUnion, Local No. 173, which is not the union originally certified bythe Board and which therefore has no standing in these proceedings.As the originally certified representative has joined in the motionand since, for the reasons discussed below, we have decided to grant2Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers herein to a three-member panel [Chairman McCulloch and Members Leedom andBrown]. NEWARK STOVE CO.585the motion to substitute Local No. 173 as the certified collective-bargaining agent of the employees in the above-described unit, wefind no merit in this contention.Accordingly, we shall grant thatportion of the motion which seeks to amend the certification by sub-stituting The Newark Ohio Co. as Employer in the above-mentionedcertification.2.The Unions also moved that the certification be amended to sub-stitute Office Employees International Union, Local No. 173, as thecollective-bargaining representative of the employees in the aboveunit.The Employer contends that this portion of the motion shouldbe denied as Local 173 is not the certified union and there is no indi-cation that Office Employees International Union, AFL-CIO, as-signed its certification to Local 173. In this connection, the recordshows that, while the certification was issued to Office EmployeesInternational Union, AFL-CIO, on June 19, 1950, the first collective-bargaining agreement covering the employees described in the certi-fication was entered into between the Employer and Office EmployeesInternational Union, Local No. 173.The record further shows thatthereafter, and continuously to the present time, the Employer hasentered into successive bargaining agreements with Local 173,3 andduring that period the Employer at no time refused to bargain withLocal 173 as representative of its employees; nor is there any evidencein the record that these employees were opposed to representation byLocal 173 instead of Office Employees International Union, AFL-CIO. In view of the foregoing, we shall grant the motion to amendthe certification, dated June 19, 1950, by substituting Office EmployeesInternational Union, Local No. 173, as the certified union 43.The Employer is engaged in the manufacture of stoves.Thecertification herein basically covers a unit of office clerical employees.The sole unit issue between the parties relates to whether Franken-berry and Shonebarger, assistants to the payroll and data processingmanager, should be included in the certified Unit .5Contrary to the3The most recent contract between The Newark Ohio Co. and Office Employees Inter-national Union, Local No. 173, is effective from October 10, 1960, until August 1, 1963.Section 1(a) of that agreement recites: "The Company recognizes the Union as the ex-clusive bargaining agent for all employees assigned to 'office positions in accordance withthe certification of the National Labor Relations Board dated June 19, 1950,'Case No.8-RC-787."See:UniversityMetal Products Co. Inc.,102 NLRB 1567;Virginia-Carolina Chemi-cal Corporation,132 NLRB 956.5 As noted,the motion for clarification requested inclusion in the certified unit of allemployees engaged in operating data processing or computer equipment,which includeprocessing systems and procedure analysts,programers,computer operators,and operatorsof collateral and related data processing equipment.At the hearing,the Employer con-ceded that all employees doing the work described in the motion for clarification shouldbe included in the certified unit, except Frankenberry and Shonebarger, the two assistantsto the payroll and data processing department managerThe parties also agreed, and wefind, that Toomey,manager of the payroll and data processing depa.rtmen't,is a super-visor and should he excluded from the unit and that employee Clary is a nonsupervisoryclerical employee who is properly part of the certified unit. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDUnions, the Employer contended that Frankenberry and Shonebargerwere management employees who should be excluded from the unit.The record indicates that in April 1962 the Employer installed anIBM computer in its data processing department; that Frankenberryand Shonebarger, who previously had other jobs with the Employer,were then transferred to the data processing department; that theyattended an IBM processing school for 6 weeks to study a basic com-puter program; that since that time, they have also received on-the-job training from Toomey, manager of the payroll and data process-ing department; that Frankenberry and Shonebarger act as Toomey'sassistants in the data processing department, and function as "systemsanalysts"; that their duties relate to the gathering of informationfrom various departments in the Employer's plant, analyzing thisinformation to determine how it can be utilized for computer pro-graming, devising a program whereby the results desired will be ob-tained, and determining how the work will be performed within thecomputer; that Frankenberry and Shonebarger are also responsiblefor coding IBM cards, transferring information from the cards to theIBM machine, operating the computer, and testing and cross check-ing results to make certain the information ultimately supplied bythe computer is correct and complete; that Frankenberry spends about50 percent of his time, and Shonebarger 25 percent of his time assem-bling programs, gathering test materials and in self-education, andthe remainder of the time operating computer equipment in the tabu-lating room; that both Frankenberry and Shonebarger are carriedon the Employer's executive payroll and are covered by vacation,holiday, and hospitalization benefits different from those covering em-ployees in the unit; that although Frankenberry and Shonebargerattend management meetings, they do not themselves formulate, deter-mine, or effectuate management policies, which is primarily Toomey'sfunction, and they do not formulate policies reflecting labor costs orwage rates. In view of these facts, and the record as a whole, wefind that Frankenberry and Shonebarger are not managerial em-ployees, such as the Board would exclude from a unit of office clericalemployees.Accordingly, we shall grant the motion for clarificationby including Frankenberry and Shonebarger, assistants to the payrolland processing department manager, in the certified unit.'OSee,Loew's,Inc,127 NLRB976, andRemington Rand Division of Sperry RandCorporation,132 NLRB 1093. The Employer,relying on such cases asCherokee TextileMills, Inc,117 NLRB 350,Diana Shop of Spokane,Inc., et at.,118 NLRB 743, alsocontends that Frankenberry and Shonebarger should be excluded fromthe certified uniton the groundthat theyare in training for management positionsand thereforehave in-terests allied with management.However, here,unlike the cases relied on by the Em-ployer,there is no evidence in the record that Frankenberry and Shonebarger are beingtrained for management positions.The Employer also contends that Frankenberry and MONTGOMERY WARD & CO., INCORPORATED587[The Board amended the certification of representatives issued toOffice Employees International Union, AFL-CIO, dated June 19,1950, by: (1) substituting therein "Office Employees InternationalUnion, Local No. 173" for "Office Employees International Union,AFL-CIO"; (2) substituting therein "The Newark Ohio Co." for"Newark Stove Co."; and (3) including in the certified unit all em-ployees engaged in operating data processing or computer equipment,which include data processing systems and procedures analysts, pro-gramers, computer operators, and operators of collateral and relateddata processing equipment, and including assistants to the payrolland data processing department manager.]Shonebarger exercise supervisoryauthorityand shouldbe excluded from the unit on thisbasis.We find no merit in this contention.AlthoughToomey testifiedthat Frankenberryand Shonebarger had authority to discuss grievances,the record does not revealthat theyor anyone else was told of such authority,or that theyhave discussed and/or adjustedemployee grievances.The only other evidence relating to the supervisoryauthority ofFrankenberry and Shonebarger is that on one occasion,when Supervisor Wilson was awayfrom the officepart of theday, Frankenberry was instructedto "take over"during hisabsence.However,there is nothing in the record to indicatethat heor Shonebarger infact exercised any supervision of employees on that occasion;moreover,mere sporadicexerciseof supervisory authoritywould not in any event confer supervisorystatus.Montgomery Ward&Co., IncorporatedandGeorge M. Clements,Employee,PetitionerandRetail Clerks Union, Local 1167,affiliatedwith the Retail Clerks International Association,AFL-CIO.Case No. 21-RD-632.June 28, 1963DECISION ON REVIEWOn December 6, 1962, the Regional Director for the Twenty-firstRegion issued a Decision and Direction of Election in the above-entitled proceeding.Thereafter, in accordance with Section 102.67(b) of the Board's Rules and Regulations, Series 8, as amended, theUnion filed a timely request for review and oral argument.TheEmployer filed opposition.By telegraphic order dated January 4, 1963, the Board granted therequest for review as raising a policy question warranting Board con-sideration and denied the request for oral argument.Thereafter,the Employer filed a brief in support of its statement in oppositionto review.The Board has considered the entire record in this proceeding, in-cluding the statements of position of the parties, and makes the fol-lowing findings :143 NLRB No. 52.